                  Case 1:20-cr-00162-DAD-BAM Document 16 Filed 10/30/20 Page 1 of 4
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                         Page 1 of        3       Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California                                    FILED
                                                                                                                   Oct 30, 2020
                                                                                                               CLERK, U.S. DISTRICT COURT
                                                                                                             EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.      1:20-cr-00162-DAD-BAM
MORGAN WENCY VENTURA-SANCHEZ,                                             )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                              Place
      U.S. MAGISTRATE JUDGE BARBARA A. McAULIFFE in Courtroom 8 (unless another courtroom is designated)

      on                                              DECEMBER 9, 2020 at 1:00 PM
                                                                              Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.


TO U.S. MARSHAL OFFICE: DEFENDANT IS ORDERED RELEASE to the
Custody of WestCare on Monday, November 2, 2020 at 9:00 AM.



(Copies to:       Defendant (through Pretrial)               PRETRIAL SERVICES                 US ATTORNEY         US MARSHAL)
Case 1:20-cr-00162-DAD-BAM Document 16 Filed 10/30/20 Page 2 of 4
      until a bed space is available at a WestCare's inpatient facility. Pretrial Services will contact
   WestCare
Case        to detennine bed space availability
     1:20-cr-00162-DAD-BAM             Document upon the
                                                      16posting
                                                          Filedof10/30/20
                                                                  the property bond.
                                                                               PageAt3which
                                                                                       of 4
      time the Court will be notified in en.for to detem1ine a release date from custody;
(q)   upon completion of treatment at WestCare inpatient facility, you must participate in the
      following Location Monitoring program component and abide by all the requirements of the
      program, which will include having a location monitoring unit installed in your residence and a
      radio frequency transmitter device attached to your person. You must comply with all
      instructions for the use and operation of said devices as given to you by the Pretrial Services
      Agency and employees of the monitoring company. You must pay all or part of the costs of the
      program based upon your ability to pay as determined by the PSO. HOME DETENTION: You
      must remain inside your residence at all times except for employment; education; religious
      services; medical, substance abuse, or mental health treatment; attorney visits; court
      appearances; court ordered obligations; or other essential activities pre-approved by the pretrial
      services officer. Essential activities include: DMV appointments, banking needs, or other
      activities that cannot be completed by another person on your behalf; and,

USMS SPECIAL INSTRUCTIONS:


(r)   your release on bond delayed until 7:00 am following the posting of the financial bond, and upon
      the availability of bed space at the WestCare inpatient facility. At which time your third-party
      custodian or an approved party by Pretrial Services will transport you directly from the Fresno
      County Jail to WestCare facility.
        Case 1:20-cr-00162-DAD-BAM Document 16 Filed 10/30/20 Page 34 of 4       3


                 MORGAN WENCY VENTURA-SANCHEZ




X




    10/30/2020
                                   BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
